Citation Nr: 0934202	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-16 446A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to an already service-
connected disability.

2.  Entitlement to service connection for a left ankle 
disorder, also claimed as secondary to an already service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to 
August 1987.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied the Veteran's claims for service connection for 
bilateral hip, bilateral knee, and bilateral ankle disorders. 

The RO has since, however, granted service connection for a 
bilateral hip condition and for a right ankle disorder 
(though not also a left ankle disorder).  And since the 
Veteran did not appeal the initial ratings or effective dates 
assigned for these disabilities, these claims are no longer 
at issue before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (indicating he must separately appeal 
these downstream issues).  So the only claims that remain 
concern whether he also is entitled to service connection for 
his bilateral knee and left ankle disorders.

As support for his claims, the Veteran testified at a hearing 
at the RO in August 2008 before the undersigned Veterans Law 
Judge (VLJ) of the Board.

The Board subsequently remanded this case to the RO in 
October 2008, via the Appeals Management Center (AMC) in 
Washington, DC, for additional evidentiary development and 
consideration.  Since all requested development has been 
accomplished, this case is again before the Board for 
appellate review. 




FINDINGS OF FACT

1.  The Veteran's bilateral knee disorder, arthritis, was 
first diagnosed many years after his military service ended 
and has not been linked by competent medical evidence either 
directly to his service or secondarily to his service-
connected cervical spine disability with associated iliac 
crest donor graft sites at both hips.

2.  The Veteran's left ankle disorder, anterolateral 
impingement syndrome, was first diagnosed many years after 
his military service ended and has not been linked by 
competent medical evidence either directly to his service or 
secondarily to his service-connected cervical spine 
disability with associated iliac crest donor graft sites at 
both hips.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to, 
the result of, or chronically aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

2.  A left ankle disorder was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R.§§ 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the issues on the 
merits, providing relevant statutes, regulations and case 
law, the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 
2003, prior to initially adjudicating his claims in May 2003, 
the preferred sequence.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  Additional VCAA notice 
letters were also sent to him in January 2004 and May 2009, 
the latter of which informed him of how downstream disability 
ratings and effective dates are assigned and the type of 
evidence impacting those determinations.  See Dingess, supra.  

Moreover, after providing that additional VCAA notice, which 
again included the elements outlined in Dingess, the 
Veteran's claims were readjudicated in a supplemental 
statement of the case (SSOC) issued in May 2009.  This is 
important to point out because the Federal Circuit Court has 
held that a SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the statement of the case (SOC) or supplemental SOC 
(SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In sum, 
VA has fulfilled its duty to notify the Veteran under the 
VCAA; therefore, there is no prejudice to him or indeed any 
such allegation as the pleading party.  See Shinseki v. 
Sanders, 556 U. S. ___ (2009).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
medical and other records that he and his representative 
identified as relevant to his appeal.  The Board also, as 
mentioned, remanded this case in October 2008 - and not just 
to provide the additional VCAA Dingess notice, but also to 
have the Veteran examined to obtain a medical nexus opinion 
concerning whether his bilateral knee and left ankle 
disorders are related to his military service, including by 
way of his already service-connected disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The AMC 
obtained this medical opinion in March 2009 and provided the 
additional VCAA Dingess notice in October 2008.  The Board 
is thus satisfied there has been substantial compliance with 
its October 2008 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 
47 (1999).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
Court.



II.  Merits of the Claims

Service connection has been established for a cervical spine 
disability (status post diskectomy of C5-6-7 with fusion and 
myelopathy of the lower and upper extremities), as well as 
for right and left iliac crest donor graft sites associated 
with the cervical spine surgery.  The Veteran is contending 
he developed bilateral knee and left ankle disorders as a 
result of these service-connected disabilities.  For the 
reasons and bases set forth below, however, the Board finds 
no basis to grant his claims under either a direct, 
presumptive, or secondary theory of service connection.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Certain chronic conditions, including  arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, a disability that is proximately due to or 
results from another a disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition and secondarily service connected.  See 38 
C.F.R. § 3.310(a).  


Also, when aggravation of a Veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, he shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

After carefully reviewing the relevant medical and other 
evidence of record, the Board finds no grounds for granting 
the Veteran's claims on either a direct, presumptive, or 
secondary basis.  Although he has only presented the theory 
that his bilateral knee and left ankle disorders are 
secondary to his service-connected disabilities, the Board 
must consider the claim under all potential theories, 
including on direct and presumptive bases.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when 
determining service connection, all theories of entitlement 
must be considered).

A.  Bilateral Knee Disorder

The Veteran's service treatment records make no reference to 
problems with either knee during his military service.  An 
October 1987 VA examination report also makes no reference to 
knee problems.  Thus, in the absence of arthritis 
during service, as well as during the one-year presumptive 
period after he completed his service in August 1987, there 
is compelling medical evidence against his claim under both 
direct-incurrence and presumptive theories of service 
connection.  See Struck v. Brown, 9 Vet. App. 145 (1996).  



The Board notes that three more recent VA examination reports 
provide additional compelling evidence against the Veteran's 
claim.  The first examination, performed in April 2003, 
concluded with a diagnosis of mild patellar tendonitis of the 
right knee, which the examiner indicated was not likely 
related to the service-connected cervical spine disability.  
When examined by VA in October 2006, the examiner diagnosed 
with the Veteran with degenerative arthritis of the knees.  
Again, the VA examiner determined that this disorder was 
unrelated to the Veteran's service-connected cervical spine 
disability.  

These VA examination reports clearly rule out the possibility 
that the Veteran's bilateral knee disorder is related to his 
service-connected cervical spine disability.  At his hearing, 
however, the Veteran raised a new theory that this bilateral 
knee disorder is secondary to his service-connected right and 
left iliac crest donor graft sites associated with the 
cervical spine surgery.  Since this newly raised theory had 
not been addressed during either VA examination, the Veteran 
was afforded another VA examination to address this new 
theory. 

At a September 2009 VA examination, the Veteran denied 
sustaining any kind of knee injury in service.  Instead, he 
reported a slip-and-fall injury in 2005 which required 
arthroscopic surgery on his right knee.  The examiner also 
indicated that osteoarthritis of the knee is a common 
condition in the general population.  Following a review of 
the claims file and an examination of the Veteran's knees, 
the examiner concluded that the Veteran's degenerative 
arthritis of the knees was not cause or worsened beyond what 
one would expect from its natural history by his service-
connected disabilities involving his cervical spine and hips.  
The examiner also provided rationale in support of his 
conclusions.

In ruling out a relationship between the Veteran's knees and 
his service-connected cervical spine disability, the examiner 
explained that there would have to be either a significant 
lower extremity paresis or a neuropathic joint caused by a 
service-connected disability, neither of which was present in 
the Veteran's case.  In addition, with respect to the 
service-connected donor graft sites at both hips, 
the examiner commented that this only involved residuals of a 
bone graft and not a primary hip condition.  This service-
connected disability, therefore, does not cause any 
significant gait abnormality (such as a marked antalgic 
gait).  The examiner thus concluded that it is at least as 
likely as not that the Veteran's bilateral knee disorder was 
not caused nor worsened beyond what would expect from its 
natural history by the Veteran's service-connected cervical 
spine and associated bilateral hip disabilities involving 
bone graft harvest sites.  

Based on the foregoing, the Board finds no basis to grant the 
Veteran's claim for service connection for a bilateral knee 
disorder under either a direct, presumptive, or secondary 
basis.  Service connection under a direct or presumptive 
basis is not warranted based on the fact that the service 
treatment records make no reference to knee problems, see 
Struck, supra, and that arthritis of the knees was first 
diagnosed in October 2006, approximately nineteen years after 
his military service had ended in August 1987.  This 
nineteen-year gap provides compelling evidence against the 
claim under both direct and presumptive theories of service 
connection, since arthritis was not shown either in service 
or during the one-year presumptive period after service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service resulting in 
any chronic or persistent disability).  Furthermore, no 
medical evidence attributes the Veteran's bilateral knee 
disorder to his military service, which is consistent with 
the Veteran's own statements that he did not sustain a knee 
injury while on active duty.  Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The evidence also fails to show that the Veteran's bilateral 
knee disorder is proximately due to his service-connected 
disability involving his cervical spine disability and 
associated right and left iliac crest donor graft sites.  The 
October 2006 and March 2009 VA examination reports indicate 
that the Veteran's bilateral knee disorder is not related to 
his service-connected cervical spine disability.  Also 
significant is the fact that the VA examiner in March 2009 
ruled out any relationship between the Veteran's bilateral 
knee disorder and his service-connected bilateral hip 
disability involving bone graft harvest sites.  The VA 
examiner supported his opinions with sound rationale, stating 
that neither service-connected disability caused any altered 
gait which could possibility result in arthritis of the 
knees.  

Thus, since the opinions contained in the March 2009 VA 
examination report were based on a review of the pertinent 
medical history and were supported by sound medical 
rationale, they provide compelling evidence against the 
Veteran's claim under a secondary theory of service 
connection concerning his cervical spine and bilateral hip 
disabilities.  In other words, the VA examiner applied valid 
medical analysis to the significant facts of this case in 
reaching his conclusions.  See Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 
493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.)

The only evidence to the contrary is the Veteran's personal 
lay statements, including his hearing testimony.  But as a 
layman, without any medical training and/or expertise, he 
simply is not qualified to render probative opinions 
concerning the cause or date of onset of his arthritis, or 
whether there is any correlation between the arthritis in his 
knees and his service-connected disabilities involving his 
cervical spine and hips.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  Instead, he is only competent to comment on 
symptoms (e.g., joint pain) he may have personally 
experienced, but not the etiology of his symptoms.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a bilateral knee 
disorder.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal is denied.

B.  Left Ankle Disorder

The Board also finds no basis to grant his claim for service 
connection for a left ankle disorder under all potential 
theories of service connection.  His service treatment 
records show that he sprained his right ankle in October 
1983, for which service connection has been established.  
None of these records, however, makes any reference to 
problems with his left ankle.  These records therefore 
provide compelling evidence against the claim under a direct 
theory of service connection.  See Struck, supra.  Moreover, 
arthritis involving the left ankle has never been confirmed, 
let alone during the one-year presumptive period after his 
separation from active duty in August 1987.  So presumptive 
service connection for arthritis within one year of service 
is not warranted in this case.  

In addition, no medical evidence attributes the Veteran's 
left ankle disorder either to service or to a service-
connected disability.  The April 2003 VA examination report 
only identified the Veteran's right ankle sprain but makes no 
reference to a left ankle disorder.  The October 2006 VA 
examination report lists a diagnosis of residuals of a left 
ankle sprain, which the examiner determined was not related 
to the service-connected cervical spine disability; the 
examiner also noted the Veteran's history of a left ankle 
sprain in service.  However, the March 2009 VA examination 
report notes that the Veteran was mistaken when he reported a 
history of left ankle problems at his October 2006 VA 
examination, and indeed the examiner acknowledged this prior 
mistake by noting that the service treatment records clearly 
show that the Veteran had sprained his right ankle in October 
1983.  The Veteran then denied ever having injured his left 
ankle, either during or after his military service.  

Following a physical examination, the VA examiner diagnosed 
the Veteran's with anterolateral impingement syndrome of the 
left ankle.  Since there was no evidence of an injury in 
service, the VA examiner concluded that the left ankle 
disorder was not incurred in service.  The VA examiner then 
determine that the left ankle disorder was not related to 
either service-connected disability involving the cervical 
spine or the associated bone graft harvest sites at both 
hips.  The examiner provided essentially the same rationale 
as he did concerning the Veteran's bilateral knee disorder.  
With respect to a possible relationship with the cervical 
spine disability, the examiner explained that there would 
have to be either a significant lower extremity paresis or a 
neuropathic joint, neither of which was shown.  And with 
respect to a possible relationship with the donor graft site 
at both hips, the examiner commented that this only involved 
residuals of a bone graft and not a primary hip condition.  
This service-connected disability, therefore, does not cause 
any significant gait abnormality (such as a marked antalgic 
gait), which in turn could cause a left ankle disorder.  The 
examiner thus concluded that it is at least as likely as not 
that the Veteran's left ankle was not caused nor worsened 
beyond what would expect from its natural history by the 
Veteran's service-connected cervical spine and bilateral hip 
disability (bone graft harvest sites).  

Again, it appears that the VA examiner in March 2009 applied 
valid medical analysis to the significant facts of this case 
in reaching his conclusion that the Veteran's left ankle 
disorder is not related to service or to his service-
connected disabilities involving his cervical spine and donor 
graft sites at both hips .  See Nieves-Rodriguez, 22 Vet App 
at 295; see also Wray, 7 Vet. App. at 493 (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.).  Thus, no 
medical evidence supports the Veteran's claim for service 
connection for a left ankle disorder under all potential 
theories of service connection. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a left ankle 
disorder.  Despite the Veteran's statements in support of his 
claim, he is simply not competent in attribute his left ankle 
disorder to an already service-connected disability.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95 
(laypersons are not competent to render medical opinions).  
Thus, as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal is 
denied.


ORDER

Service connection for a bilateral knee disorder, claimed as 
secondary to an already service-connected disability, is 
denied.

Service connection for a left ankle disorder, also claimed as 
secondary to an already service-connected disability, is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


